{¶ 12} Although I concur with the majority in affirming, I do so reluctantly and because I am compelled to do so based on established precedents. Nonetheless, I feel further compelled to indicate my concern over the apparent lack of remedy here for Defendant's alleged constitutional violations.
 {¶ 13} As Judge Painter opined in Miller v. Walton,163 Ohio App. 3d 703, 2005-Ohio-4855, at ¶ 9: *Page 8 
  "It's a classic Catch-22 situation: if an aspiring petitioner is sentenced in municipal court, he has no right to postconviction relief. So one may be deprived of constitutional rights with impunity in municipal court and have no remedy?"
This cannot be countenanced. *Page 1